Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 17, 2014

                                    No. 04-13-00816-CV

                        IN THE INTEREST OF A.M.L., A CHILD,

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 12-11-21526-CV
                         Honorable Thomas F. Lee, Judge Presiding


                                      ORDER
      Appellee has filed an extension of time to file her brief. We GRANT appellee’s motion
and ORDER appellee to file her brief on or before April 28, 2014. Appellee is advised that no
further extensions of time to file the brief will be granted absent written proof of
extraordinary circumstances.




                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court